Security Capital Corporation P.O. Box Batesville, MS 38606 May 12, United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N. E. Washington, D. C. 20549-4561 Re:Security Capital Corporation Attn:Honorable Eric Envall We are in receipt of your comments in response to our filing of the Preliminary Proxy Statement on Schedule 14A on May 5, 2009. We acknowledge: · Security Capital Corporation is responsible for the adequacy and accuracy of the disclosure in the filing. · The comments made by the Securities and Exchange Commission(SEC) staff or changes to disclosures made in response to the staff comments do not foreclose the Commission from taking any action with respect to the filing. · Security Capital Corporation may not assert SEC staff comments as a defense in any proceeding initiated by the commission or any person under the federal securities law of the United States. If additional information is needed, please contact Connie Hawkins at 662-563-6698 or me at 662-563-9311. Sincerely, /s/ Frank West Frank West CEO and President FW:ch
